                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

                                                )         C/A No. 8:19-1609-BHH
  Joseph Witchard,                              )
                                                )
                                     Plaintiff, )
                                                )
                       vs.                      )         ORDER AND OPINION
                                                )
  Bryan M. Antonelli, Warden of FCI
                                                )
  Williamsburg; United States of America,       )
                                                )
                                  Defendant. )


      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On June 12, 2019,

Magistrate Judge Austin issued a Report and Recommendation (“Report”) recommending

that this action, filed pursuant to the Declaratory Judgement Act, 28 U.S.C. § 2201,

against Bryan M. Antonelli, Warden of FCI Williamsburg; United States of America, be

dismissed without issuance and service of process. (ECF No. 9.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.
       Plaintiff filed objections to the Report which the Court has carefully reviewed. (ECF

No. 12.) Objections to the Report must be specific. Failure to file specific objections

constitutes a waiver of a party’s right to further judicial review, including appellate review,

if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report,

this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Plaintiff’s objections are non-specific, unrelated

to the dispositive portions of the Report, or merely restate his claims. Plaintiff’s objections

provide no basis for this Court to deviate from the Magistrate Judge’s recommended

disposition. Therefore, after a thorough review of the Report, the record, and the

applicable law, the Court finds that Plaintiff’s objections are without merit

       Accordingly, the Report and Recommendation (ECF No. 9) is adopted and

incorporated herein by reference, and this action is DISMISSED without issuance and

service of process. All other pending motions in this case (ECF Nos. 15, 17, 22, 23, 26

and 30) are denied as moot.

       IT IS SO ORDERED.
                                           /s/Bruce Howe Hendricks
                                           United States District Judge


October 24, 2019
Greenville, South Carolina

                                             *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
